MEMORANDUM2
Daniel Burgie appeals from the district court’s order dismissing his 42 U.S.C. § 1983 damages claim pursuant to Younger abstention doctrine. “This court reviews de novo whether abstention is re*787quired.” Martinez v. Newport Beach, 125 F.3d 777, 780 (9th Cir.1997). We affirm.
The district court properly abstained under our holding in Mann v. Jett, 781 F.2d 1448 (9th Cir.1986) (per curiam), because an opportunity existed “to adequately litigate in the ongoing state criminal proceedings [Burgie’s] underlying claim of unconstitutional [behavior by state actors,] ... and [because] ‘the potential for federal-state friction [resulting from federal intervention] is obvious.’ ” Mann, 781 F.2d at 1449 (final alteration in original) (quoting Guerro v. Mulhearn, 498 F.2d 1249, 1253 (1st Cir.1974)).
Burgie provides no support for his contention that self-represented litigants are exempt from the reach of Younger-style abstention.
We reject Burgie’s request that we reverse a previous order of the motions panel denying Burgie’s request to proceed in forma pauperis on appeal. See Larez v. City of Los Angeles, 946 F.2d 630, 636 (9th Cir.1991) (stating that “this court will not reconsider a question upon which another panel has ruled in the same case”).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.